AMENDMENT NO. 2 TO

CAREGUIDE, INC.

2007 EQUITY INCENTIVE PLAN

 

RECITALS

 

A.    On March 23, 2007, the Board of Directors, and on June 13, 2007, the
stockholders of CAREGUIDE, INC., a Delaware corporation (the “Company”), adopted
the 2007 Equity Incentive Plan (the “Plan”).

 

B.        On June 19, 2007, the Board of Directors and stockholders of the
Company adopted an amendment to the Plan.

 

C.        By action of the Board of Directors on July 14, 2008, the Company
adopted the following amendment (the “Amendment”) to the Plan:

 

AMENDMENT

 

 

1.

The first sentence of Section 3(a) of the Plan is hereby deleted in its entirety
and replaced with the following:

 

“Subject to the provisions of Section 9 relating to adjustments upon changes in
stock, the aggregate number of shares of Common Stock of the Company that may be
issued pursuant to Stock Awards after the Effective Date shall not exceed
fifteen million (15,000,000) shares.”

 

 

2.

Section 3(c) of the Plan is hereby deleted in its entirety and replaced with the
following:

 

“Incentive Stock Option Limit. Notwithstanding anything to the contrary in this
Section 3(d), subject to the provisions of Section 9(a) relating to
Capitalization Adjustments the aggregate maximum number of shares of Common
Stock that may be issued pursuant to the exercise of Incentive Stock Options
shall be fifteen million (15,000,000) shares of Common Stock.”

 

 

3.

Section 3(d) of the Plan is hereby deleted in its entirety and replaced with the
following:

 

“(d) Section 162(m) Limitation on Annual Grants. Subject to the provisions of
Section 9(a) relating to Capitalization Adjustments, at such time as the Company
may be subject to the applicable provisions of Section 162(m) of the Code, no
Employee shall be eligible to be granted during any calendar year Stock Awards
whose value is determined by reference to an increase over an exercise or strike
price of at least one hundred percent (100%) of the Fair Market Value on the
date the Stock Award is granted covering more than ten million (10,000,000)
shares of Common Stock.”



 

 

4.

The last sentence of Section 6(d) of the Plan is hereby deleted in its entirety
and replaced with the following:

 

“The maximum number of shares that may be granted to any Participant in a
calendar year attributable to Stock Awards described in this Section 6(d) shall
not exceed ten million (10,000,000) shares of Common Stock. In addition, to the
extent permitted by applicable law and the applicable Award Agreement, the Board
may determine that cash may be used in payment of Performance Stock Awards.”

 

 

5.

Except as set forth in this Amendment, the Plan shall be unaffected hereby and
shall remain in full force and effect.

 

*    ****

 

 

 

 

 

 